EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Daniel Rose (Reg. No. 63,214) on 04/14/2021.



1. (Currently Amended) A system for receiving high data transmission channels, comprising: 
a first set top box comprising:
a tuner configured to receive, via a broadcast network, a first portion of a channel bonded data stream; and
a network interface configured to: 
receive, via a local network, a second portion of the channel bonded data stream from a second set top box, and route a combined program stream to another set top box via the local network, the first set top box generating the combined program stream from the first portion and second portion of the channel bonded data stream, wherein a total time spent by at least one packet of the channel bonded data stream traversing the transmission network and the local network is greater than a rollover time of an input stream synchronization (ISSY) parameter, and wherein the first set top box is configured to re-sequentialize the packets of the channel bonded data stream according to network time protocol (NTP) timestamps associated with the packets.







a mass storage device; and
a network router;
wherein the first set top box is configured to debond the received portions before combining the portions and use the network router to route the combination of the debonded portions to another set top box via the local network.

3. (Canceled).

4. (Currently Amended) The system of claim [[3]] 1, wherein the packets of the channel bonded data are defined by marker packets comprising sequence numbers used in combining the first portion and the second portion.

5. (Canceled).

6. (Original) The system of claim 1, wherein the another set top box is the second set top box.

7. (Original) The system of claim 1, wherein the first set top box is further configured to receive, via the network interface, a plurality of portions of channel bonded data streams via the local network from a plurality of set top boxes and debond the plurality of portions of channel bonded data streams to create a plurality of program streams.


receiving, by a first set top box, a first portion of a channel bonded data stream via a tuner of the first set top box, and a second portion of the channel bonded data stream from a second set top box via a local network, wherein a total time spent by at least one packet of the channel bonded data stream traversing the transmission network and the local network is greater than a rollover time of an input stream synchronization (ISSY) parameter;
re-sequentializing, by the first top box, packets of the channel bonded data stream according to network time protocol (NTP) timestamps associated with the packets;
combining, by the first set top box, the first portion and second portion of the channel bonded data stream into a combined program stream; and
routing, by the first set top box via the local network, the combined program stream to another set top box.

9. (Original) The method of claim 8, further comprising debonding the first portion and second portion before combining the first portion and second portion and routing the combination of the debonded portions to the another set top box via the local network.

10. (Canceled).

8, wherein the packets of the channel bonded data are defined by marker packets comprising sequence numbers used in combining the first portion and the second portion.

12. (Canceled).

13. (Original) The method of claim 9, wherein the another set top box is the second set top box.

14. (Original) The method of claim 9, further comprising receiving, via the local network, a plurality of portions of channel bonded data streams from a plurality of set top boxes; and debonding the plurality of portions of channel bonded data streams to create a plurality of program streams.










receiving, by a first set top box from a broadcast network, a first portion of a channel bonded data stream using a tuner, wherein a total time spent by at least one packet of the channel bonded data stream traversing the transmission network and the local network is greater than a rollover time of an input stream synchronization (ISSY) parameter; 
re-sequentializing, by the first set top box, packets of the channel bonded data stream according to network time protocol (NTP) timestamps associated with the packets;
transmitting, by the first set top box via a local network to a second set top box, the first portion of channel bonded data stream; and
receiving, by the first set top box via the local network from the second set top box, an assembled data stream comprising the first portion of the channel bonded data stream and a second portion of the channel bonded data stream received by a second set top box and provided to the server for assembly.

16. (Previously Presented) The method of claim 15, wherein the first portion of a channel bonded data stream is debonded by the second set top box.

17. (Canceled).



19. (Currently Amended) The method of claim 15

20. (Previously Presented) The method of claim 15, further comprising filtering the program identifiers of the received assembled data stream.

21. (Canceled).

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Prior art fails to teach or to reasonably disclose that “the total time spent by one or more packets of a channel bonded stream travelling over a transmission network and a local network is greater than a rollover time of an input stream synchronization parameter (ISSY), wherein a first set top box is configured to re-sequentalize the packets of the channel bonded stream based on network time protocol (NTP) timestamps associated with the packets” in combination with the other limitations taken as a whole as recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY BANTAMOI whose telephone number is (571)270-3581.  The examiner can normally be reached on M-F 9-5 EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY BANTAMOI/Examiner, Art Unit 2423